Citation Nr: 1503107	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.  

3.   Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left hip/pelvis disability, to include as due to a knee disability.  

6.  Entitlement to service connection for a right hip/pelvis disability, to include as due to a knee disability.  





REPRESENTATION

Appellant represented by:	Thad Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1987 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified at a Board Central Office hearing in September 2014 and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated September 2007 to August 2012 and the September 2014 hearing transcript.  A review of the Veterans Benefits Management System reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

First, while the Veteran's service treatment records from his active period of service are associated with the claims file, no service treatment records from his Reserve periods have been obtained.  The RO issued a Formal Finding of Unavailability of Records in September 2010.  However, as the Veteran alleges some of his disabilities were incurred during his Reserve period and has identified units that were not previously contacted, a remand is necessary to obtain these records.  

Low Back 

The Veteran contends that his low back disability is related to an in-service motor vehicle accident.  See March 2010 statement.  The Veteran has reported that the accident occurred in May 1988 at Fort Irwin, California, and that he was hospitalized in the field hospital for four days.  Service treatment records show that the Veteran was treated for low back pain when lifting and running in March 1990.  However, service treatment records are negative for the purported clinical or in-patient treatment records.  The Board thus finds that on remand, such records should be requested.

Right Shoulder

The Veteran contends that his right shoulder disability is due to pushups, pull-ups, and jumping jacks during active military service.  See March 2010 statement; see also September 2014 Board hearing transcript.  The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a right shoulder disability.  However, the Veteran reported that he did not seek treatment for his shoulder in service and that his right shoulder has bothered him since service.  See September 2014 Board hearing transcript.  The March 2010 VA examiner diagnosed a right shoulder disability but failed to provide a nexus opinion.  As such, the Board finds that an addendum opinion is necessary to determine the nature and etiology of the Veteran's right shoulder disability.  


Bilateral Knees

The Veteran contends that his bilateral knee condition is due to physical training during his Reserve period of service.  See March 2010 statement; see also September 2014 Board hearing transcript.  The September 2010 VA examiner concluded that it was less likely as not that the Veteran's bilateral knee a condition was related to his military service.  As the Veteran has asserted his bilateral knee disability is related to his Reserve period of service, the Board finds that if, and only if, Reserve treatment records are obtained and the records show knee complaints, then a VA addendum opinion should be obtained to determine whether the Veteran's bilateral knee disability is etiologically related service.

Bilateral Hip/Pelvis

The Veteran contends that his bilateral hip/pelvis disability is related to his bilateral knee disability.  See March 2010 statement; see also September 2014 Board hearing transcript.  The Veteran's service treatment records show that the Veteran reported right hip pain after running in February 1988.  The September 2010 VA examiner noted that there was no need to address the Veteran's pelvis as secondary to his knees because he found the Veteran's knees were not related to service.  However, the Board finds that an addendum opinion is necessary to determine whether the Veteran's bilateral hip/pelvis disability is related to his in-service report of right hip pain.  Additionally, if and only if, the VA examiner's now finds the Veteran's bilateral knees are related to service, a secondary opinion should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department(s) and verify all periods of the Veteran's service, including all periods of active duty, ACDUTRA and INACDUTRA. 

2. Then make additional attempts as necessary to obtain any outstanding service treatment records for the Veteran.  The extent of the effort to obtain such records should be documented in the claims files.  

3. Request inpatient clinical/hospitalization records pertaining to the Veteran's hospitalization at the Fort. Lewis field hospital in approximately May 1988.  The extent of the effort to obtain such records should be documented in the claims files.  

4. Then, return the case to the VA examiner who conducted the September 2010 VA examination for an addendum opinion concerning the etiology of the Veteran's low back, right shoulder, bilateral knees, and bilateral hip/pelvis disabilities.  If the requested VA physician is no longer available, another physician should be asked to review the claims file and answer the questions posed below, or if this physician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

Low Back

If, and only if, in-service hospitalization records from May 1988 are obtained and the records show low back complaints or treatment, the physician should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed  low back disability is related to his military service?

Right Shoulder

The physician should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed right shoulder disability is related to his military service, to include pushups, pull-ups, and jumping jacks?  The Board notes that the Veteran has reported continuous right shoulder symptoms since service.  

Bilateral Knees

If, and only if, Reserve service treatment records are obtained and the records show knee complaints or treatment, the physician should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral knee disability is related to his military service?

Bilateral Hip/Pelvis

The physician should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hip/pelvis disability is related to his military service, to include the February 1988 treatment for right hip pain?  

If, and only if, the VA examiner now finds the Veteran's bilateral knee disability is related to service, 

a) Is at least as likely as not (a 50 percent or greater probability) that the bilateral hip/pelvis disability was caused by, or is the result of, his service-connected bilateral knee disability? 

b)  If the answer to (a) is "No," is at least as likely as not (a 50 percent or greater probability) that the bilateral hip/pelvis disability was aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected bilateral knee disability?  (Note: In this special context, "aggravation" has occurred when it has been medically determined that the bilateral hip/pelvis disability has undergone an identifiable permanent increase in severity that was proximately due to or the result of the service-connected left knee disability).

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements and other medical evidence of record.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

5. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




